DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.	Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this program.  Therefore, the response is being reviewed under pre-pilot practice.
3.	Regarding the proposed amendment to claim 17 reciting "the continuously moving cleaning material having electronics manufacturing debris adhered to the surface of the continuously moving cleaning material; the length of second cleaning material, continuously contacting at a cleaning point, and continuously cleaned at the cleaning point by removing electronics manufacturing debris from the continuously moving cleaning material,” the proposed after final amendments will not be entered because they raise new issues that would require further search and consideration.  
Response to Arguments
4.	The applicant's arguments directed to are not persuasive as they are directed to the proposed amendment which has not been entered.   

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 57127213031303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PRADHUMAN PARIHAR/
Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714